             Case 1:17-cr-00248-VSB Document 316 Filed 08/23/21 Page 1 of 2
                                                                                      USDC SDNY
Criminal Notic~ of Appeal - Form A                                                    DOCUMENT
                                                                                      ELECTRON! CALLY FILED
                                                NOTICE OF APPEAL                      DOC#:
                                                                                                 -------:~----
                                                                                      DATE FILED: AUG Z l21!Zf I
                                    -~outhern
                                    ------
                                               United States District Court

                                                             District of New York
                                                                                    ~========~======~
Caption:
United
_ _ _ States
       _ _ _ _ _ _ _ v.

                                                                                Docket No.: S2 17-cr-248 (VSB)
    Michael Mendlowitz
                                                                                             Vernon S. Broderick
                                                                                                  (District Court Judge)


Notice is hereby given that Michael Mendlowitz                                      appeals to the United States Court of

Appeals for the Second Circuit from the judgment        ✓;, other     1
                                                                                               (specify)
entered in this action on AuguS t 12 • 2021
                                (date)



This appeal concerns: Conviction only I ✓       I Sentence only L_J Conviction & Sentence L_ Other L__
    Defendant found guilty by.plea I    I trial: ✓ I NIA I
    Offense occurred after November 1, 1987? Yes       I✓I     No I         N/A [
,

    Date of sentence: _J_u_ne_2_5~,2_0_2_1_ _ _ _ _ N/A I

    Bail/Jail Disposition: Committed   ✓ I Not committed              N/A

    Defendant ordered to surrender on October 7, 2021 at or before 2:00pm. Defendant's motion for bail

    pending appeal is pending in the District Court.


                                                 ✓
    Appellant is represented by courisel? Yes L x lNo (__) If yes, provide the following information:
    Defendant's Counsel:       Patrick J. Sm7th-;-Esq.

    Counsel's Address:          Smith Villazor LLP

                                250 West 55th Street, 30th Floor, New York, New York 10019

    Counsel's Phone:            212-582-4400



    Assistant U.S. Attor_ney:   David Abramowicz, Esq., Jilan Kamal, Esq., Dina McLeod, Esq.

                                One Saint Andrew's Plaza
    AUSA's Address:
                                New York, NY 10007

    AUSA's Phone:
                                                                            12-637-1040
Case 1:17-cr-00248-VSB Document 316 Filed 08/23/21 Page 2 of 2
